Berdon, J., dissenting.
I would grant certification to appeal in order to review the following issues:
1. Whether the out-of-court statement of the witness admitted into evidence for substantive purposes under *914State v. Whelan, 200 Conn. 743 (1986), met the test for reliability.
Decided May 24, 1995
Shannon O. Louden, Barbara Jacobs and Linda L. Morkan, in support of the petition.
John A. East III, deputy assistant state’s attorney, in opposition.
2. Whether the Appellate Court correctly concluded that the trial court properly admitted into evidence a .22 caliber revolver as having probative value that outweighed any prejudicial effect.
3. Whether we should repudiate the “missing witness rule,” first set forth in Secondino v. New Haven Gas Co., 147 Conn. 672 (1960).